Citation Nr: 0528755	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-10 089	)	DATE
	)
MERGED APPEAL	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a disability rating in excess of 50 
percent for a quadriceps muscle injury (contracture) 
secondary to the left distal femur fracture.

3.  Entitlement to a disability rating in excess of 30 
percent for osteomyelitis. 

4.  Entitlement to a disability rating in excess of 10 
percent for status post insertion of a Steinman pin, left 
tibia, residual of a left femur fracture.  

5.  Entitlement to an earlier effective date for the 
evaluation assigned to the service-connected quadriceps 
muscle injury (contracture) secondary to the left distal 
femur fracture.

6.  Entitlement to an earlier effective date for the 
evaluation assigned to the service-connected status post 
insertion of a Steinman pin, left tibia, residual of left 
femur fracture.

7.  Entitlement to an earlier effective date for the grant of 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities. 

8.  Eligibility for Dependent's Educational Assistance under 
Chapter 35 of 38 U.S.C.A. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to October 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2003, November 2003, and 
January 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1967 to October 1987.

2.	On October 13, 2005, the Board was notified by the VA 
Regional Office, in Chicago, Illinois, that the veteran died 
in February 2005.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2003).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2003).

ORDER

The appeal is dismissed.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


